Citation Nr: 0901743	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The veteran served on active duty and is in receipt of an 
honorable discharge from November 1976 to October 20, 1985.  
He also had service from October 21, 1985 to October 1987 
with a discharge under other than honorable conditions.  See 
VA Form 70-3101-4; DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened the claim but denied it 
on the merits.  

In February 2008, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record. 

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1988 rating decision denied service 
connection for bilateral hearing loss on the basis that the 
veteran's hearing was within normal limits.  

2.  Additional evidence received since June 1988 on the issue 
of service connection for bilateral hearing loss is new and 
material, as it includes evidence related to an unestablished 
fact necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The June 1988 rating decision that denied the claim for 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104(a), 3.160(d), 
19.129(a), 19.192 (1987).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
bilateral hearing loss.  See March 2006 VA Form 21-4138.  The 
RO reopened the claim but continued the denial issued in a 
previous final decision.  See August 2006 rating decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously denied the veteran's claim for service 
connection for bilateral hearing loss on the basis that his 
hearing was within normal limits.  See June 1988 rating 
decision.  The veteran was informed of this decision by 
letter dated June 16, 1988, but he did not appeal.  See 38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 19.129(a) (1987) (a 
notice of disagreement (NOD) shall be filed within one year 
from the date of mailing of notification of the initial 
review and determination; otherwise, that determination will 
become final).  An unappealed determination of the agency of 
original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2008).

The veteran filed a claim to reopen that was received in 
March 2006, and this appeal ensues from the August 2006 
rating decision that reopened the claim but continued the 
denial of service connection for bilateral hearing loss.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  For certain 
chronic disorders, such as hearing loss and other organic 
diseases of the nervous system, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

Evidence before the RO in June 1988 included the veteran's 
service treatment records, which are devoid of reference to 
complaint of, or treatment for, hearing loss.  The service 
treatment records do contain several audiograms, the majority 
of which do not show that the veteran exhibited hearing loss 
per VA standards.  See October 1979 occupational health data 
sheet (DA Form 4700); April 1980 reference audiogram; May 
1981 report of medical examination; April 1982 hearing 
conservation data.  The Board notes that a November 1976 
audiogram also does not appear to show that the veteran 
exhibited hearing loss per VA standards.  It also notes that 
a May 1981 audiometry report shows hearing loss in the right 
ear that met VA standards, but not in the left.  See hearing 
conservation data.  As noted above, however, a May 1981 
report of medical examination did not show hearing loss in 
the veteran's right ear and neither did records dated 
subsequent to May 1981, as referenced above.  Moreover, at 
the time of the veteran's discharge from service, neither of 
his ears exhibited hearing loss that met VA standards.  See 
September 1987 report of medical examination.  

Evidence pertinent to the claim before the RO in June 1988 
also included a January 1988 VA compensation and pension 
(C&P) examination report.  The veteran reported problems with 
his right ear at that time, to include problems with 
tinnitus.  Examination of the veteran's external canals and 
tympanic membranes was normal.  The authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
25
15
25
20
LEFT
n/a
20
15
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The only diagnosis rendered in relation to the veteran's 
complaint was noise related cochlear damage.  

Evidence added to the record since June 1988 consists 
entirely of VA treatment records.  An audiology consult was 
conducted at the Memphis VA Medical Center (VAMC) in March 
2006, at which time the veteran reported severe, intermittent 
itching and pain inside his right ear and itching inside his 
left ear.  He also reported difficulty hearing, right ear 
(AD) greater than left (AS).  The examiner noted that the 
veteran reportedly could not understand people without visual 
cues and reported more service-related noise exposure on the 
right side.  The veteran indicated that he had recently been 
put on drops for earwax.  

At the time of the consult, the veteran's ear canals were 
clear.  It was noted that he had difficulty tolerating 
tympanometry and conditioning to puretone response task.  The 
veteran also had difficulty tolerating the clinician's voice 
through a microphone at near conversational level.  
Reliability was noted as fair.  The assessment made was mild 
to moderate essentially sensorineural hearing loss (SNHL) 
with excellent discrimination for both ears; possible 
conductive component - could not complete BC (bone 
conduction) testing due to patient's difficulty with task; 
type Ad tympanograms for both ears (static compliance of 5.0 
ml AD; 4.8 ml AS) suggestive of flaccid middle ear systems.  

A May 2006 ENT record from the Memphis VAMC reveals that the 
veteran complained of right ear (AD) itching and hearing 
loss.  He reported that hearing loss in his right ear was 
greater than in his left since a rocket propelled grenade 
(rpg) exploded near his ear.  The veteran indicated that he 
was told that his tympanic membrane (TM) had not ruptured; 
the examiner noted that no vertigo was described at the time 
of the incident.  The examiner indicated that the veteran had 
been wearing a hearing aid in his right ear with benefit and 
reported that there was no otorrhea.  Audio examination was 
noted to show Type Ad in both ears (AU) and symmetric SNHL AU 
(BC was not able to be tested).  The assessment made was 
symmetric SNHL flat.  

The March 2006 and May 2006 records are new, as they were not 
of record when the RO issued its June 1988 rating decision.  
They are also material, as they raise a reasonable 
possibility of substantiating the claim.  More specifically, 
the Board finds that these medical records indicate that the 
veteran's hearing is no longer within normal limits.  Having 
found that new and material evidence has been presented, the 
claim for entitlement to service connection for bilateral 
hearing loss is reopened for review on the merits.  For the 
reasons discussed below, additional development of the 
evidence is needed to decide the reopened claim.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the veteran's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.  


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.  To this extent only, the appeal is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The veteran contends that he has bilateral hearing loss as a 
result of service.  He reports that during basic training, 
which took place between January and March 1977, and while 
training with M-79 rocket launchers, his right ear plug fell 
out.  The veteran contends that he was unable to put the ear 
plug back into his ear and so went ahead and fired the rocket 
launcher.  He asserts that the sound from the back blast set 
off a ringing in his ear and he remembers feeling light-
headed and his vision becoming temporarily blurred.  The 
veteran contends that he did not report the incident for fear 
of being "recycled," which means going through basic 
training all over again.  He reports that the hearing in his 
right ear has never been the same and has bothered him ever 
since.  The veteran also contends that during his ten years 
of service, he worked on power generators while they were 
running and that he was exposed to noise while performing his 
daily job as a mechanic.  See May 2006 statement in support 
of claim; February 2008 hearing transcript.  

As an initial matter, it does not appear that the veteran's 
complete VA treatment records have been obtained.  The 
veteran reported having a hearing examination at the 
Baltimore VAMC located on Loch Raven Boulevard in 1990 or 
1991.  See May 2006 statement in support of claim.  The 
earliest record associated with the claims folder from the 
Baltimore VAMC, however, is dated May 1999; the earliest 
record from the VA Maryland Healthcare System (VAMHCS) is 
dated October 2000.  On remand, the RO/AMC should obtain the 
veteran's complete treatment records from these facilities 
dated prior to these dates.  

Secondly, pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a 
medical examination will be provided or a medical opinion 
obtained if review of the evidence of record reveals that an 
examination or opinion is necessary for a decision to be 
rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The medical evidence associated with the claims 
folder since June 1988 indicates that the veteran's hearing 
is no longer within normal limits.  What is unclear, however, 
is whether the assessed mild to moderate SNHL meets VA 
hearing loss standards.  As such, the Board finds that a 
medical examination is necessary for the purpose of 
determining whether the veteran exhibits hearing loss in 
either ear that meets VA standards and, if so, to obtain an 
opinion as to whether any current diagnosed hearing loss is 
related to service.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
treatment records from the Baltimore VAMC 
dated prior to May 1999 and from the 
VAMHCS dated prior to October 2000.  If 
these records are in a retired or 
archived status, efforts should be made 
to acquire the records.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  Thereafter, schedule the veteran for 
a VA audio examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  A thorough 
history of noise exposure (including 
post-service occupational and 
recreational exposure) should be obtained 
from the veteran.  

The examiner is asked to state whether it 
is at least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current hearing loss had its 
onset during active service or is related 
to the veteran's military service, 
including noise exposure.  In providing 
this opinion, the examiner should be 
asked to discuss the significance of the 
May 18, 1981 audiometry report.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


